UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 23, 2013 MICRONET ENERTEC TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 001-35850 27-0016420 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 70 Kinderkamack Road, Emerson, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (201) 225-0190 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01.Other Events. On April 23, 2013, Micronet Enertec Technologies, Inc. (the “Company”) issued a press release announcing the pricing of its public offering (the “Offering”) of 1,620,000 shares of common stock, $0.001 par value per share, and warrants to purchase up to 810,000 shares of common stock, at an offering price of $5.00 per share of common stock and $0.01 per warrant.The press release also announced the listing of the Company’s common stock and warrants on The NASDAQ Capital Market under the symbols “MICT” and “MICTW”, respectively.A copy of the press release is attached hereto as Exhibit 99.1. On April 29, 2013, the Company issued a press release announcing the closing of the Offering.The press release also announced that the underwriter of the Offering exercised a portion of its over-allotment option and acquired warrants to purchase 121,500 shares of common stock.A copy of the press release is attached hereto as Exhibit 99.2. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release dated April 23, 2013 Press Release dated April 29, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MICRONET ENERTEC TECHNOLOGIES, INC. Dated: April 29, 2013 By: /s/ David Lucatz Name: David Lucatz Title: President and Chief Executive Officer Exhibit Index Exhibit No. Description Press Release dated April 23, 2013 Press Release dated April 29, 2013
